JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments by counsel. It is
ORDERED that the district court’s grant of summary judgment to the Secretary of the Interior be affirmed. Upon considering the regulations implementing the Omnibus Budget Reconciliation Act under the standards of Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), we conclude that the August 31 deadline for the filing of the small miner waiver certification is reasonable.* We thus further conclude that the forfeiture of Harlow’s unpatented mining claims for failure to pay the $100 per claim maintenance fee did not deprive Harlow of its property without due process of law. See United States v. Locke, 471 U.S. 84, 108, 105 S.Ct. 1785, 85 L.Ed.2d 64 (1985). Harlow’s equitable estoppel contention is without merit and, accordingly, we reject it. See ATC Petroleum, Inc. v. Sanders, 860 F.2d 1104,1111 (D.C.Cir.1988).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.

The Bureau of Land Management has since changed the filing deadline from August 31 to September 1 to coincide with the beginning of the assessment year. Location, Recording, and Maintenance of Mining Claims or Sites, 64 Fed. Reg. 47,018 (August 27, 1999) (codified at 43 C.F.R. § 3833.1-7(d)).